      TELEPHONE: 1-212-558-4000
                                                                  125 Broad Street
       FACSIMILE: 1-212-558-3588
         WWW.SULLCROM.COM                                   New York, New York 10004-2498
                                                                                ______________________

                                                                 LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                  BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                        BEIJING • HONG KONG • TOKYO

                                                                            MELBOURNE • SYDNEY




                                                                  May 17, 2021
                                              Defendants' request to file under seal certain exhibits filed
By ECF                                        in the arbitration proceeding is granted.
The Honorable Edgardo Ramos,            It is SO ORDERED.
   United States District Court for the                                                                       .
                                                                                             05/18/2021
      Southern District of New York,
          40 Foley Square,
              New York, New York 10007.
                 Re:        Christopher Rollins v. Goldman Sachs & Co. LLC, et al.,
                            No. 18-cv-7162 (ER) (GWG)
Dear Judge Ramos:
               On behalf of all Defendants in the above-referenced action and pursuant to
Rule 3.B of the Court’s Individual Practices, we write to request leave to file under seal
certain exhibits that Defendants will submit in support of their Memorandum of Law in
Further Support of Defendants’ Motion To Lift Stay and Confirm Arbitration Award, and
in Opposition to Plaintiff’s Cross-Motion To Vacate Arbitration Award, which will be filed
on May 20, 2021, in accordance with the governing schedule. (See Mar. 18, 2021 Minute
Order.)
                On April 26, 2021, the Court granted “Plaintiff’s request for leave to file
exhibits containing confidential information under seal” in connection with Plaintiff’s
Motion To Vacate Arbitration Award (ECF No. 44), and Plaintiff thereafter filed a number
of exhibits and other materials filed in the arbitration proceeding under seal. The exhibits
Defendants propose to file under seal, similarly, were filed in the arbitration proceeding.
Plaintiff does not oppose Defendants’ request.
                 We thank the Court for its attention.
                                                                Respectfully submitted,
                                                                /s/ Matthew J. Porpora
                                                                Matthew J. Porpora
cc:    Matthew J. Press, Esq. (By ECF)
       (Law Office of Matthew J. Press)

       Seth Eric Redniss, Esq. (By ECF)
       (Redniss LLC)
